DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The examiner is interpreting “wherein at a same radial direction of the blade” as meaning purely along a radial direction of the blade.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 5, ΔH2 is claimed as “or as a circumferential radius of the blade increases, AH2 gradually increases”.  Based on [0055], [0057], and [0059] as well as tables 3 decreases” as the radius of the blade increases rather than the claimed “gradually increases”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9, 14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spaggiari (U.S Pre-Grant Publication 20080044292) hereinafter Spaggiari.
Regarding claim 1, Spaggiari discloses:
An axial flow impeller comprising:
a hub {Figure 1 (3)}; 
and a blade provided at the hub {Figure 1 (4)},
wherein: a blade edge of the blade includes:
a blade root edge {Figure 1 (5)},
a front blade edge {Figure 1 (7)},
a blade top edge {Figure 1 (6)},
and a rear blade edge connected sequentially {Figure 1 (8)}
the blade includes a divider strip arranged between the front blade edge and the rear blade edge and connecting the blade root edge and the blade top edge {a strip at 20% 
and at a same circumference of the blade:
a ratio between a circumferential span from the divider to the front blade edge and a circumferential span from the front blade edge to the rear blade edge is equal to or greater than 0.2 and equal to or smaller than 0.4 {the divider is at 20% L1, which is equivalent to the claimed ratio of 0.2},
and a thickness of the divider strip is greater than thicknesses of other portions of the blade {[0057], see Table 6, 20% L1 column has greater thicknesses for each respective profile 13-19}, 
and a thickness of the rear blade edge is smaller than a thickness of the front blade edge {Table 6, 100% L1 is smaller than 0% L1 values for each profile 13-19}.
Regarding claim 2, Spaggiari further discloses:
the divider strip is configured to divide the blade into a front blade portion and a rear blade portion {Table 6 divider strip of 20% L1 divides the blade into 0-20% L1 and 20%-100% L1};
and at the same circumference of the blade:
a thickness of the front blade portion gradually decreases from the divider strip to the front blade edge {[0057]},
and a thickness of the rear blade portion gradually decreases from the divider strip to the rear blade edge {[0057]}.

    PNG
    media_image1.png
    401
    573
    media_image1.png
    Greyscale

Regarding claim 9, Spaggiari further discloses:
wherein an angle α formed by a blade chord line {Annotated Figure 1 (α) is between blade chord line (L2) and rotation plane (XY)}, which connects the front blade edge and the rear blade edge at the same circumference of the blade, and a rotation plane of the axial flow impeller gradually decreases in a radial direction of the blade {Figure 5 shows the profiles 13-19 that as the radius is increased the angle α can be seen to decrease, precise measurements are not necessary to see this decrease, MPEP 2125, additionally see discussion of claim 10}.
Regarding claim 13, the claim is identical to claim 1 except for the limitation, “An air conditioner comprising” which is taught by paragraph [0003] of Spaggiari.
Regarding claim 14, see the rejection of claim 2.
Regarding claim 18, see the rejection of claim 9.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 7, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Spaggiari in view of Kakishita et al. (U.S Pre-Grant Publication 20050232778) hereinafter Kakishita.
Regarding claim 3, Spaggiari further discloses:
wherein at the same circumference of the blade:
a difference AHi between the thickness of the divider strip Ho and the thickness of the front blade edge Hi is equal to or greater than 0.3mm and equal to or smaller than 1.5mm {Table 6, (20% L1 column) minus (0% L1 column) results in values such as 2.18-1.24= 0.94mm in the case of profile 13},
and a difference AH2 between Ho and the thickness of the rear blade edge H2 is equal to ~2mm {Table 6, (20% L1 column) minus (100% L1 column) results in values such as 2.18-0.24=1.94mm in the case of profile 13}.
Spaggiari does not teach a difference AH2 between Ho and the thickness of the rear blade edge H2 is equal to or greater than 2.5mm and equal to or smaller than 5mm.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have had a AH2 of 2.5mm to 5mm for the blade.  One of ordinary skill in the art would be motivated to do so based on the thickness at each location along the blade being recognized as a result effective variable based upon the application as a whole including Table 6. Kakishita provides additional evidence of the thicknesses at along the blade to be known design parameters and result effective variables to be optimized {[0008], [0046]-[0052]}. Optimizing the thicknesses necessarily results in the optimization of the difference of the certain thicknesses.    
Regarding claim 7, Spaggiari further discloses:
wherein Ho is approximately 2.1- 2.3mm {Table 6 L1 20% values}, H1 is approximately 1.2- 1.6mm {Table 6 L1 0% values}, and H2 is approximately 0.2- 0.5mm {Table 6 L1 100% values}.
These ranges of Ho, H1, and H2 are not in the claimed ranges.  Therefore, Spaggiari does not disclose: wherein Ho is equal to or greater than 4.5mm and equal to or smaller than 7.6mm, Hi is equal to or greater than 3.0mm and equal to or smaller than 7.3mm, and H2 is equal to or greater than 1.7mm and equal to or smaller than 2.5mm.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have had Ho, H1, and H2 in the claimed ranges.  One of ordinary skill in the art would be motivated to do so based on the thickness at each location along the blade being recognized as a result effective variable based upon the application as a whole including Table 6. Kakishita provides additional evidence of the thicknesses at along the blade to be known design parameters and result effective variables to be optimized {[0008], [0046]-[0052]}. 
Regarding claim 15, see the rejection of claim 3.
Regarding claim 17, see the rejection of claim 7.
Claims 10, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bradbury et al. (U.S Pre-Grant Publication 20030007872) hereinafter Bradbury.
Regarding claim 10, Spaggiari does not disclose explicit values for α.  Angles BLE and BTE are related angles, but without more information α cannot be precisely calculated, but it is the complement (the angle to add to equal 90⁰) of an angle between BLE and BTE (similar to a weighted average calculation).  Therefore, based off the information of BLE and BTE in Table 4 the examiner finds α appears to range from ~50⁰ at profile 13 to ~17⁰ at profile 19.  This estimated calculation is supported by Figure 5 visually.
Based on the above, Spaggiari does not teach wherein α is equal to or greater than 20⁰ and equal to or smaller than 30⁰.  Note that the examiner is interpreting the claim as requiring at all different radial positions, α being in the range of 20⁰-30⁰ as shown by applicant in Figure 10 of the instant application.
Bradbury pertains to axial fan design.  Bradbury teaches that stagger angle (which is the same as applicant’s angle α) is a design parameter and known result effective variable to be optimized {[0061]}.  
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have chosen a distribution of α across the blade as between 20⁰ and 30⁰.  One of ordinary skill in the art would be motivated to do so as this angle is a result effective variable to be optimized in the design of axial fans {Bradbury [0061]}.    
Regarding claim 11, the combination of Spaggiari and Bradbury further teaches wherein α is equal to or greater than 20⁰ and equal to or smaller than 28⁰ {the same logic in claim 10 is applicable to reach a conclusion of obviousness for 20⁰-28⁰ as well}.
Regarding claim 19, see the rejection of claim 10.
Allowable Subject Matter
Claims 4, 6, 8, 12, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 4, 6 and 16 recite “as a circumferential radius of the blade increases, AH1 gradually increases”.  
Spagiarri teaches ΔH1 as decreasing as the radius increases based on the table below, which uses data from Table 6.  Therefore, Spagiarri does not teach this claim limitation.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Claim 8 is not taught by Table 6 of Spagiarri as the thickness increases from the root to the edge except between profiles 18 and 19.
Claims 12 and 20 teaches a specific set of relationships for the angle α along the radial direction.  Bradbury teaches optimization of this angle along the radial direction, but the examiner considers the claimed relationship to be to a level of specificity beyond a routine optimization.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sato et al. (U.S Patent 6,113,353) teaches a max thickness at ~30% of the chord in Figure 4.  Van Houten (U.S Pre-Grant Publication 20140271172) teaches thickness distributions and locations of maximum thickness.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387.  The examiner can normally be reached on M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747